DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Response to Arguments
Applicant’s amendments filed 12/28/2020 is accepted and entered.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Aceto does not teach a device configured to filter frequency components of an audio signal and compare a frequency average of the filtered frequencies to a frequency threshold. Applicant argues that Aceto utilizes the sound pressure levels which is different from frequency components. However, Applicant’s instant specification describes in ¶ [0071-0072] using a microphone to detect a pressure sound wave which provides an audio signal that is processed through a high-pass filter to remove low frequency noise. This filtered signal is then averaged and compared to a threshold to determine if a leak is present. This is substantially 
Applicant’s arguments regarding the Mansfield reference are moot as Mansfield is no longer cited in this rejection. Jaecklein is cited to disclose the limitation of a frequency threshold.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 11 do not comply with the new matter requirement as these claims require a computing device 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an output signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same output signal that is claimed in Claim 1 or if this is an additional output signal. For the purpose of compact prosecution, the output signals are being interpreted as the same output signal.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites that the computing device is configured to generate an output signal indicating a presence of a leak, and Claim 4 recites that the computing device is further configured to provide an indication that a leak exists by providing an output signal. As such, Claim 4 fails to further limit the subject matter of Claim 1 because it merely restates a limitation already present in Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 14-16, 19-22, 51-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Aceto et al (US 2014/0309600) in view of Jaecklein et al (US 2016/0184496).
Regarding Claim 1, Aceto discloses a system (Figs. 1-2, ¶ [0032]) for performing reduced pressure tissue therapy (¶ [0028]), comprising: a reduced pressure delivery system or negative pressure unit and conduit (100 and 200, Fig. 1) configured to apply 
Aceto is silent whether the computing device is configured to compare a frequency average of the filtered frequencies to a frequency threshold indicative of a 
Jaecklein teaches a reduced pressure therapy device, thus being in the same field of endeavor, which utilizes frequency thresholds of a sound pressure signal to determine the filling level of a dressing or an exudate canister (¶ [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aceto to utilize a frequency threshold instead of a generic threshold to determine if a leak is present, as it has been shown to be known in the art to use frequency thresholds as detection thresholds in negative pressure systems (as motivated by Jaecklein ¶ [0078]). Since the device of Aceto utilizes a sound pressure signal and compares it to a generic threshold to alarm if the signal is exceeds the threshold, it would be obvious to one of ordinary skill in the art to specify the threshold to be a frequency threshold based on the teachings of Jaecklein. 
Regarding Claims 2 and 3, Aceto further discloses the computing device is a mobile device, wherein the mobile device includes the microphone (¶ [0033]; the leak detection device can be a smart phone with a microphone).
Regarding Claim 4, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to provide an indication that a leak exists by providing an output signal (the device can output visuals on the display, as seen in Fig. 7, or alarm, ¶ [0032-0033, 0036]).
Claim 5, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to provide an indication that a leak exists at the first location based on the location of the microphone (630, Fig. 5) relative to the first location (¶ [0032]).
Regarding Claim 6, Aceto further discloses the microphone (630, Fig. 5) is operable to be positioned at a second location proximate the drape to sense a sound pressure wave propagating from the drape at the second location, and configured to generate a second audio signal having amplitude and frequency components, and wherein the computing device is further configured to receive and process the second audio signal to determine a presence of a fluid leak at the second location (¶ [0032-0034]; the device is passed over the surface of the drape to check for a leak, so multiple locations are checked and multiple audio signals generated).
Regarding Claim 7, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to commence processing the first audio signal after reduced pressure is increased to a predetermined pressure. Since the device can be used at any time by the user (¶ [0034]), the device is configured to commence processing at any time, including after the reduced pressure is increased to a predetermined pressure.
Regarding Claim 8, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to inhibit processing the first audio signal when reduced pressure is being applied to maintain reduced pressure at the tissue site proximate a predetermined target pressure. Since the device can be used at any time by the user (¶ [0034]), the device is configured to commence processing at 
Regarding Claim 9, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to compare an amplitude average of the amplitude components of the first audio signal over time (¶ [0035]) to an amplitude threshold indicative of a fluid leak at the first location (¶ [0034], any threshold can be set by the user), and to generate an output signal indicating the presence of a fluid leak at the first location if the amplitude average is greater than the amplitude threshold (¶ [0034-0035]).
Regarding Claim 11, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to compute a first amplitude average of the amplitude components of the first audio signal over time (¶ [0034-0035]; the first audio signal would be for example the location with no leak present) and a second amplitude average of the amplitude components of the second audio signal over time (¶ [0034-0035], the second audio signal would be for example the location with a leak present), and to compute an amplitude difference between the second amplitude average and the first amplitude average (¶ [0034], determining the change in sound pressure compared to ambient / areas of no leaks), and further configured to generate an output signal indicating the presence of a fluid leak if the amplitude difference is greater than an amplitude differential threshold indicative of a fluid leak at the second location (¶ [0034-0036), the alarm can be the output signal indicative of a leak based on the threshold for leak determination).
Claim 14, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is configured to filter frequency components of the first audio signal and the second audio signal to pass filtered frequencies corresponding to the sound pressure waves at locations proximate the drape (¶ [0035]), and further configured to compute a first frequency average of the filtered frequencies of the first audio signal and a second frequency average of the filtered frequencies of the second audio signal (¶ [0035]), and to compute a frequency differential between the second frequency average and the first frequency average (¶ [0034], determining the change in sound pressure compared to ambient / areas of no leaks), and further configured to generate an output signal indicating the presence of a fluid leak if the frequency differential is greater than a frequency differential threshold indicative of a fluid leak at the second location (¶ [0034-0036), the alarm can be the output signal indicative of a leak based on the threshold for leak determination).
Regarding Claim 15, Aceto further discloses the frequency averages are converted to a signal strength value of the sound pressure waves (¶ [0035], the averages are obtained and can be further processed, and the resultant value can be considered a signal strength value).
Regarding Claim 16, Aceto further discloses the computing device or leak detection device (600, Fig. 1) further comprises an electronic display (610, Fig. 5) to provide information relating to changes in the sound pressure wave indicative of a severity of the fluid leak (¶ [0032-0033, 0036], the severity of the leak can be determined from the visual waves displayed, as seen in Fig. 7).
Claim 19, Aceto further discloses the computer device or leak detection device (600, Fig. 1) further comprises an electronic display (610, Fig. 5) configured to display a graphical user interface that includes a selectable element to cause the computing device to enter into a leak location mode (¶ [0032-0033], if the leak detection device is a smart phone, the screen can display the app or program that would have a GUI and allow for the device to start detecting the sound waves).
Regarding Claims 20 and 21, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to generate a graphical indicator (Fig. 7, ¶ [0033]) indicative of the amplitude and frequency components of the first audio signal and changes in the amplitude and frequency components of the first audio signal while in leak location mode (¶ [0032-0034]).
Regarding Claim 22, Aceto further discloses the computing device or leak detection device (600, Fig. 1) is further configured to generate a graphical indicator (Fig. 7, ¶ [0033]) indicative of the frequency components of the first audio signal as filtered and averaged while in the leak location mode (¶ [0035]).
Regarding Claim 51, Aceto discloses an apparatus for detecting fluid leaks in a reduced pressure therapy system, comprising:
a housing (smart phone housing, ¶ [0033]) sized and adapted to be in the form of a hand-held tool (¶ [0033], smart phones are hand-held tools);
a microphone positioned within the housing and operable to sense a sound pressure wave (¶ [0033], the microphone of the smart phone can be used) propagating from a drape positioned over a tissue site (¶ [0034]; the device is passed over the 
a computing device (processors within the smart phone, ¶ [0033]) electrically coupled to the microphone and configured to receive and process the first audio signal to determine an existence of a fluid leak at the drape (¶ [0032-0033]);
a display (screen of smart phone, ¶ [0033]) disposed on a surface of the housing and configured to provide output indicative of the existence of a fluid leak (¶ [0032-0033], Fig. 7),
wherein the computing device is configured to filter frequency components of the first audio signal (¶ [0035] indicates that the sound pressure can be filtered, and the sound pressure signal is made up of amplitude and frequency components; additionally, low-pass filtering is a frequency filtering technique and ¶ [0071-0072] of the instant application describe substantially the same method as disclosed in Aceto) and obtain a frequency average of the filtered frequencies (¶ [0035] indicates the signals can be averaged after filtering), wherein the computing device (600, Fig. 1) is configured to compare a detected signal to a threshold signal indicative of a fluid leak at the first location and generate an output signal indicating a presence of a fluid leak at the first location if the detected signal is greater than the threshold signal (¶ [0034-0036]).
The above embodiment of Aceto is silent regarding a communications interface configured to transmit and receive data related to the existence of a fluid leak with a reduced pressure therapy system, and whether the computing device is configured to compare a frequency average of the filtered frequencies to a frequency threshold indicative of a fluid leak at the first location, and generate an output signal indicating a 
In an additional embodiment, Aceto teaches a leak detection device (1010, Fig. 10) with a communications interface (¶ [0038]) configured to transmit and receive data related to the existence of a fluid leak with a reduced pressure therapy system (¶ [0038]; “..the monitoring device 910 may be connected to the apparatus via a wired or wireless interface and leak detection may be incorporated into a pump control module of the apparatus”) to allow the leak detection device to control the operation of the negative pressure pump of the system (¶ [0038]).
Therefore, it would have been obvious to modify the first embodiment of Aceto to include a wireless communications interface with the reduced pressure therapy system to allow the leak detection device to communicate the existence of a fluid leak with the therapy system and control operation of the pump system (as motivated by Aceto ¶ [0038]).
Aceto is silent whether the computing device is configured to compare a frequency average of the filtered frequencies to a frequency threshold indicative of a fluid leak at the first location, and generate an output signal indicating a presence of a fluid leak at the first location if the frequency average is greater than the frequency threshold.
Jaecklein teaches a reduced pressure therapy device, thus being in the same field of endeavor, which utilizes frequency thresholds of a sound pressure signal to determine the filling level of a dressing or an exudate canister (¶ [0078]). 

Regarding Claims 52 and 53, the first embodiment of Aceto is silent whether the communications interface comprises a wireless transceiver or a port adapted to receive an electrical communications cable.
The embodiment of Fig. 10 of Aceto discloses that the communications interface comprises either a wireless transceiver for a port adapted to receive an electrical communications cable (¶ [0038], if the connection to the reduced pressure therapy system is wireless, there will necessarily be a wireless transceiver, and if the connection is wired, there will necessarily be a port to receive an electrical communications cable) to allow the leak detection device to control the operation of the reduced pressure pump of the system (¶ [0038]).
Therefore, it would have been obvious to modify the first embodiment of Aceto/Jaecklein to include a wireless or wired communications interface with the reduced pressure therapy system to allow the leak detection device to communicate the 
Regarding Claim 54, the above embodiments of Aceto are silent whether the microphone is an ultrasonic microphone.
However, an additional embodiment of Aceto indicate that some embodiments of the device can be configured to detect sound in the ultrasonic range (¶ [0015]). This would utilize an ultrasonic microphone.
Therefore, it would have been obvious to modify the combination of embodiments of Aceto/Jaecklein to include an ultrasonic microphone to be able to detect sound in the ultrasonic range (as motivated by Aceto ¶ [0015]).
Regarding Claim 55, the above embodiments of Aceto are silent whether the display further comprises at least one LED in electrical communication with a circuitry of the computing device.
However, an additional embodiment of Aceto (Fig. 11) discloses a leak detection device (1100, Fig. 11) with an LED indicator (1102, Fig. 11) to indicate when a leak is present (¶ [0039]).
Therefore, it would have been obvious to modify the invention of Aceto/Jaecklein to include at least one LED in electrical communication with the circuitry of the computing device to indicate when a leak is present (as motivated by Aceto ¶ [0039]). One of ordinary skill in the art would also recognize that many smart phones comprise an LED, and would be further motivated to make this modification based on that knowledge.
Claim 57, Aceto further discloses a sound energy connector affixed to the housing and sized and adapted to capture and direct sound energy to the microphone (the opening in the case of the smart phone for the microphone is size and shaped to direct sound energy into the microphone, otherwise the microphone would not accurately detect the sound).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aceto et al (US 2014/0309600) in view of Jaecklein et al (US 2016/0184496) further in view of Ghevondian et al (US 2007/0060802).
Regarding Claim 17, Aceto/Jaecklein is silent whether the computing device further comprises an audio output to provide information relating to changes in the magnitude of the first audio signal indicative of a severity of the fluid leak.
Ghevondian teaches a patient monitor, thus being in the same field of endeavor of medical devices, with an audio output or audio alarm (15, Fig. 3) that provides information relating to changes in the signal obtained by the machine (in Ghevondian, the signal received is glucose level, ¶ [0063-0067]) indicative of a severity of the issue detected (in Ghevondian, the signal received is glucose level, which corresponds to a level of severity of hypoglycemia, and the alarm changes based on the severity of the hypoglycemia, ¶ [0063-0067]) to alert the user to how severe the problem is (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm of Aceto/Jaecklein to include an audio alarm that relates the severity of the fluid leak so that the user can easily tell how severe the leak is (as motivated by Ghevondian ¶ [0063]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aceto et al (US 2014/0309600) in view of Jaecklein et al (US 2016/0184496) further in view of Kung (US 2005/0160791).
Regarding Claim 18, Aceto/Jaecklein is silent whether the computing device further comprises a resonator tube acoustically coupled to the microphone and having a length and an inside diameter acoustically matching a frequency range associated with the sound pressure waves sensed by the microphone.
Kung teaches an audio detector, thus being in the same field of endeavor of devices that determine properties using sound, which includes a microphone coupled to a resonator tube (¶ [0022]), where the length and diameter of the tubes are selected based on the audio signal that is being sensed (¶ [0057]). The resonator tube allows for amplification of the sound wave, which in turn allows a smaller signal to be picked up by the detector (¶ [0042]).
Therefore, it would have been obvious to modify the leak detecting device of Aceto/Jaecklein to contain a resonator tube coupled to the microphone, where the length and inside diameter acoustically match a frequency range associated with the sensed sound pressure waves, to amply the sound waves and allow a smaller signal to be picked up by the detector (as motivated by Kung ¶ [0042]).
Claims 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aceto et al (US 2014/0309600) in view of Jaecklein et al (US 2016/0184496) further in view of Eddy et al (US 2012/0035560).
Regarding Claims 23, 26, and 27, Aceto further discloses a conduit (200, Fig. 1) fluidly connected between the reduced pressure delivery system (100, Fig. 1) and the 
Aceto/Jaecklein is silent regarding a fluid sensor in a fluid communication with the conduit and in electrical communication with a processing unit of the reduced pressure delivery system, and configured to sense a fluid parameter within the system and generate a fluid sensor signal in response to a change in the fluid parameter within the system, and an output device in communication with the processing unit, wherein the processing unit is configured to communicate a fluid leak signal to the output device to generate an alarm signal when the value of the fluid parameter indicates a possible fluid leak, wherein the fluid sensor is an airflow sensor or a pressure sensor.
Eddy teaches a wound treatment system, thus being in the same field of endeavor, with a fluid / airflow / pressure sensor or flow sensor (70, Fig. 2, ¶ [0031], the pressure transducer detects the flow of negative pressure, and therefore the flow of air, through the conduit) in fluid communication with a conduit or tube (234, Fig. 5, ¶ [0031, 0048] and in electrical communication with a processing unit or control circuit (60, Fig. 2) of the reduced pressure delivery system or suction regulator (20, Fig. 1, 2), and configured to sense a fluid parameter within the system and generate a fluid sensor signal in response to a change in the fluid parameter within the system (abstract, ¶ [0007, 0031], Claim 15), and an output device or alarm (¶ [0068]) in communication with the processing unit or control circuit (60, Fig. 2), wherein the processing unit or control circuit (60, Fig. 2) is configured to communicate a fluid leak signal to the output device to generate an alarm signal when the value of the fluid parameter indicates a possible leak (¶ [0007, 0031, 0068], Claim 15).

Regarding Claim 25, Aceto/Jaecklein is silent whether the processing unit is further configured to determine that the fluid sensor signal crosses a threshold value, to generate an alarm signal in response to determining that the fluid sensor signal crossed the threshold value, and to communicate the alarm signal to the output device to generate an audible alarm signal.
Eddy teaches the processing unit or control circuit (60, Fig. 2) is further configured to determine that the fluid sensor (70, Fig. 2) crosses a threshold value (¶ [0007, 0038]), to generate an alarm signal in response to determining that the fluid sensor signal crossed the threshold value (¶ [0007, 0038]), and to communicate the alarm signal to the output device or alarm (¶ [0068]) to generate an audible alarm signal (¶ [0035]).
Therefore, it would have been obvious to modify the system of Aceto/Jaecklein to include a fluid sensor in fluid communication with the conduit and a processing unit of the reduced pressure delivery system to sense a fluid parameter within the system and determine if the parameter crosses a threshold value to generate a signal to indicate a leak within the system and alarm when a leak is present to provide an extra layer of .
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Aceto et al (US 2014/0309600) in view of Jaecklein et al (US 2016/0184496) further in view of Mullinger et al (US 2014/0116426).
Regarding Claim 56, Aceto/Jaecklein is silent whether the at least one LED is configured to alternately illuminate green, yellow, and red based on an electrical signal from the circuitry of the computing device, to provide a leak status indication.
Mullinger teaches an inhalation device, thus being in the same field of endeavor of medical devices, with an LED indicating battery status (¶ [0126]). The LED can show green for sufficient power, red for insufficient power, and yellow indicates the battery needs to be replaced.
Therefore, it would have been obvious to modify the LED of Aceto/Jaecklein to alternatively illuminate green, yellow, and red based on the electrical signal from the leak detection device to provide a leak status identification, as motivated by Mullinger who suggests using an LED as a power level status indicator (¶ [0126]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781